ORDER

PER CURIAM.
Appellant, Thomas Edward Lang (“Defendant”), appeals from the judgment of the Circuit Court of Lincoln County convicting him, following a jury trial, of one count of second-degree arson, section 569.050, RSMo 2004. Defendant was sentenced to three years’ imprisonment run*737ning consecutively to his probation violations. We affirm.
We have reviewed the briefs of the parties and the record on appeal. As an extended opinion would serve no jurisprudential purpose, we affirm the judgment pursuant to Rule 30.25(b). We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision.